The issues in this action and in action No. 3154, in which Agricultural Insurance Company of Watertown, N.Y., a corporation, is appellant, and Norman Biltz is respondent, 64 P.2d 1042, decided in this court on this date, are identical save as to the amount of the insurance policies involved. They were consolidated and tried as one. In the instant case, judgment was entered for plaintiff that he recover from defendant the sum of $3,000 damages (the amount of the policy) with interest thereon at legal rate from April 6, 1935, the date of award.
The actions were heard as one on appeal and it was stipulated that a separate decision should be rendered in each case.
Therefore, on the authority of said Agricultural Insurance Company of Watertown, N.Y., a corporation v. Norman Biltz (Nev.)64 P.2d 1042, No. 3154, it is ordered that that part of the judgment herein allowing interest from April 6, 1935, is modified so as to allow interest at 7 percent per annum from date of judgment.
It is further ordered that the costs in this case be retaxed by the trial court on the basis ordered in the companion case mentioned. *Page 389 
The judgment as so modified and the order denying the defendant's motion for a new trial are affirmed.